         Case 1:17-cv-01597-CKK Document 190 Filed 03/08/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                        )
 JANE DOE 2, et al.,                                    )
                                                        )
                                Plaintiffs,             )     Civil Action No. 17-cv-1597 (CKK)
 v.                                                     )
                                                        )
 PATRICK SHANAHAN, in his official capacity             )
 as Secretary of the Department of Defense, et          )
 al.,                                                   )
                                                        )
                                Defendants.             )

                                                NOTICE

       In light of the district court’s decision yesterday to stay the preliminary injunction in Stone

v. Trump, No 1:17-cv-02459-GLR (D. Md. Mar. 7, 2019) (ECF No. 249), there is no longer any

impediment to the military’s implementation of the Mattis policy.             Defendants therefore

respectfully provide notice to the Court that the Acting Secretary of Defense plans to release a

Directive-Type Memorandum (DTM) formally implementing the new policy in the near future.

That DTM will not take effect until 30 days after its release.

       Because the time for Plaintiffs to seek rehearing has not yet run, the D.C. Circuit has not

issued the mandate in Doe 2 v. Shanahan, No. 18-5257, 2019 WL 102309 (D.C. Cir. Jan. 4, 2019)

(per curiam).   Nevertheless, the D.C. Circuit’s judgment vacating this Court’s preliminary

injunction took effect when entered.          In confirmation of this fact, the D.C. Circuit denied

Defendant’s stay motion “as moot,” id. at *1, a ruling that necessarily presumes that this Court’s

injunction does not remain in effect.




                                                    1
       Case 1:17-cv-01597-CKK Document 190 Filed 03/08/19 Page 2 of 2



March 8, 2019                         Respectfully submitted,


                                      JOSEPH H. HUNT
                                      Assistant Attorney General
                                      Civil Division

                                      BRETT A. SHUMATE
                                      Deputy Assistant Attorney General

                                      JOHN R. GRIFFITHS
                                      Branch Director

                                      ANTHONY J. COPPOLINO
                                      Deputy Director

                                      /s/ Andrew E. Carmichael__________
                                      ANDREW E. CARMICHAEL
                                      Trial Attorney
                                      United States Department of Justice
                                      Civil Division, Federal Programs Branch
                                      Telephone: (202) 514-3346
                                      Email: andrew.e.carmichael@usdoj.gov

                                      Attorneys for Defendants




                                     2
